Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 22, 2016

                                       No. 04-16-00359-CV

                                  PRIORITY TOWING, INC.,
                                         Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                 From the 229th Judicial District Court, Jim Hogg County, Texas
                                   Trial Court No. CC-13-58
                          Honorable Ana Lisa Garza, Judge Presiding


                                          ORDER
       The appellant’s brief was originally due to be filed on August 25, 2016. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
September 26, 2016. On September 19, 2016, the appellant filed a motion requesting an
additional extension of time to file the brief until October 26, 2016, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by October
26, 2016.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court